DETAILED ACTION
Applicant’s amendment, filed 08/19/2019, has been entered.
Claims 1-3, 7-8, 13, 19, 33, 35-38, 40, 45, 48-49, 52-54, 56, 62-74 are pending.

Election/Restrictions
Applicant's species election without traverse of group I and species administration with mycophenolic acid and lupus nephritis in the reply filed on 01/11/2021 is acknowledged.  
Upon further consideration, SLE has been rejoined for examination.
Claims 45 and 62 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions/species, there being no allowable generic or linking claim. 
Claims 1-3, 7-8, 13, 19, 33, 35-38, 40, 48-49, 52-54, 56, 63-74 are currently under examination as they read on a method for treating lupus nephritis comprising administering a type II anti-CD20 antibody.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 13, 19, 33, 35-38, 40, 48-49, 52-54, 56, 63-74 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (Annals of the Rheumatic Diseases 2013; 72:A162, cited on IDS) evidenced by Boune et al (Antibodies 2020, 9(2):22) in view of Bai et al. (Clin Pharmacokinet 2012; 51:119-135, cited on IDS), Brunetta et al. (US 20060024295, cited on IDS) and Baehner et al. (US 20120251531, cited on IDS).
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance 

The present claims are directed to a method of treating lupus comprising administering a type II anti-CD20 antibody wherein the antibody is obinutuzumab, aka, GA101, as evidenced by the instant disclosure (see, e.g., claim 40 and paragraph [0118] of specification).  Reddy et al. taught that obinutuzumab, a human, afucosylated antibody, is superior to type I anti-CD20 antibody at inducing in vitro cytotoxicity in B cells from SLE patients (see entire document).  It is noted that obinutuzumab comprises a biantennary oligosaccharide that is bisected by GlcNAc as evidenced by Boune et al. (see section 5.1.).  Given that Reddy taught obinutuzumab, it implicitly taught the recited sequences of CDRs, HV and LV.  Moreover, the taught method by Reddy would deplete circulating peripheral B cells as obinutuzumab is a known B cell depleter.     
Upon reading the teaching of Reddy et al., one of ordinary skill in the art would have been motivated to use obinutuzumab for treating SLE patients and thereby ameliorate or delaying the onset of lupus nephritis because Reddy taught that obinutuzumab would provide higher efficacy in B cell depletion.  Therefore, it would have been obvious to treat SLE or lupus nephritis comprising administering obinutuzumab.
Reddy et al. did not teach the dosing regimen as recited in the present claims, i.e., two exposures of the antibody, wherein each exposure comprises one or two doses of about 900-1100mg each at about 1.5-2.5 weeks apart.  However, it is noted that determination of dosing regimen is routinely determined by the ordinary artisan as of the effective filing date of the 
Regarding further administering an immunosuppressive agent such as mycophenolic mofetil (MMF), it is noted that MMF was a well-known immunosuppressive agent for treating SLE.  For example, Brunetta et al. (US 20060024295) taught that MMF can be used as a second 
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        March 8, 2021